J-A23008-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 RAFAEL GARY                            :
                                        :
                   Appellant            :   No. 1319 WDA 2018


      Appeal from the Judgment of Sentence Entered, August 1, 2018,
            in the Court of Common Pleas of Allegheny County,
          Criminal Division at No(s): CP-02-CR-0003768-1996,
                         CP-02-CR-0016250-1995.


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY KUNSELMAN, J.:                    FILED OCTOBER 16, 2019

     Rafael Gary appeals from the judgment of sentence imposed after he

was resentenced for first-degree murder and related charges pursuant to

Commonwealth v. Batts, 163 A.3d 410 (Pa. 2017). We quash the appeal.

     The pertinent facts and procedural history are as follows: On August

22, 1995, Gary and another man shot two women at their apartment after a

dispute arose over a missing gun.    One woman died; although the other

survived, doctors had to amputate her arm. As a result of this incident, the

Commonwealth charged Gary at two separate dockets.            At CP-02-CR-

0016250-1995, the Commonwealth charged Gary with one count of criminal
J-A23008-19


homicide.1    At CP-02-CR-0003768-1996, the Commonwealth charged Gary

with one count each of aggravated assault, prohibited offensive weapon,

criminal attempt homicide, and criminal conspiracy.2 At both docket numbers

the trial court, on October 7, 1996, sentenced Gary to an aggregate term of

life imprisonment and a consecutive ten to twenty years in prison.

        Gary filed a timely appeal to this Court. We affirmed his judgment of

sentence on February 10, 1998, and our Supreme Court denied his petition

for allowance of appeal on June 29, 1998. Thereafter, Gary filed a series of

unsuccessful petitions for post-conviction relief. On February 2, 2016, Gary

filed a pro se fifth PCRA petition, and PCRA counsel filed an amended PCRA

petition. The Commonwealth filed an answer in which it acknowledged that

Gary was entitled to resentencing, pursuant to Batts, supra, because he was

seventeen years old at the time of the murder.

        On August 1, 2018, the trial court resentenced Gary to thirty-five years

to life in prison for his first-degree murder conviction and to a consecutive ten

to twenty years for his aggravated assault conviction. The trial court denied

Gary’s timely filed post-sentence motion. This appeal followed. Both Gary

and the trial court have complied with Pa.R.A.P. 1925.




____________________________________________


1   18 Pa.C.S.A. § 2501.

2   18 Pa.C.S.A. §§ 2702, 908, 901, and 903, respectively.


                                           -2-
J-A23008-19


      Before addressing the merits of the issues Gary raises on appeal, we

must first address the fact that Gary filed a single notice of appeal on which

he identifies two separate docket numbers. In Commonwealth v. Walker,

185 A.3d 969 (Pa. 2018), our Supreme Court considered whether to quash an

appeal when one notice of appeal was filed for orders entered at more than

one docket number.       The Official Note accompanying Pa.R.A.P. 341(a)

provides that “[w]here . . . one or more orders resolves issues arising on more

than one docket . . . separate notices of appeal must be filed.” In Walker,

our Supreme Court concluded that the “Official Note to Rule 341 provides a

bright-line mandatory instruction for practitioners to file separate notices of

appeal.” Walker, 185 A.3d at 976-77. Thus, the Court held that for appeals

filed after June 1, 2018, the date the Walker decision was filed, “when a

single order resolves issues arising on more than one lower court docket,

separate notices of appeal must be filed.” Id. at 977. Our Supreme Court

emphasized that the “failure to do so will result in quashal of the appeal.” Id.

      Here, on September 14, 2018, Gary filed a single notice of appeal from

the judgment of sentence imposed at two separate docket numbers.           This

Court issued a rule to show cause why the appeal should not be quashed

pursuant to Walker, supra, and counsel filed a response. Because Gary filed

his notice of appeal after our Supreme Court’s decision in Walker, we are

constrained to quash this appeal. See Commonwealth v. Nichols, 208 A.3d

1087, 1090 (Pa. Super. 2019) (quashing a counseled PCRA petitioner’s single


                                     -3-
J-A23008-19


appeal that listed three docket numbers and was filed after the Walker

decision).

      Appeal quashed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/16/2019




                                -4-